IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 72 MM 2017
                                        :
                  Respondent            :
                                        :
                                        :
             v.                         :
                                        :
                                        :
KEITA BRISBON,                          :
                                        :
                  Petitioner            :


                                   ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2017, the Motion for Appointment of Counsel

is DENIED.